Citation Nr: 0108704	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to March 
1945 and died in April 1997.  The appellant is his surviving 
spouse.  

When these matters were previously before the Board of 
Veterans' Appeals (Board) in February 2000, it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont, for additional 
development.  Following the requested development, in May 
2000, the RO continued its denial of the benefits sought on 
appeal.  The matters have since been returned to the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died in a private hospital in April 1997 at 
the age of 80.  The causes of death, as listed on the 
Certificate of Death, were chronic obstructive pulmonary 
disease and anxiety disorder.  Deep vein thrombosis and 
compression fractures of the spine were listed as other 
significant conditions contributing to death.  

3.  In March 1945, service connection was established for 
psychoneurosis.  

4.  In a rating decision dated in April 1948, the RO included 
migraine headaches and gastrointestinal problems with spastic 
colon as part of the service-connected psychoneurosis.  

5.  At the time of the veteran's death, service connection 
was in effect for psychiatric disability classified as 
anxiety reaction, which was rated 100 percent disabling; and 
for left hydrocele, which was rated noncompensably disabling.  
The veteran also suffered from depression, which cannot be 
disassociated from his service-connected psychiatric 
disorder.  

6.  Chronic obstructive pulmonary disease was not present in 
service or until many years thereafter and is not shown to be 
related to service or to an incident of service origin.  

7.  The veteran's service-connected psychiatric disorder 
contributed substantially to the veteran's demise.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.102, 3.312 (2000).  

2.  The claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 is 
rendered moot.  38 U.S.C.A. §§ 1318, 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran died in a private hospital 
in April 1997 at the age of 80.  The causes of death, as 
listed on the death certificate, were chronic obstructive 
pulmonary disease and anxiety disorder.  Deep vein thrombosis 
and compression fractures of the spine were listed as other 
significant conditions contributing to death.  

Although an autopsy was not performed, the terminal hospital 
report from the Community Care Center (Genesis) is of record 
and shows that the veteran was transferred from a VA medical 
center on March 24, 1997, for rehabilitation following a 
flare of his chronic obstructive pulmonary disease.  He was 
steroid- and oxygen-dependent on admission.  Other 
significant problems included osteoporosis with compression 
fracture of the lumbar spine at L-3 and L-4 with back pain, 
cervical degenerative joint disease, status post deep vein 
thrombosis requiring anticoagulation with Coumadin, 
personality disorder, and a history of depression and anxiety 
with suicidal ideation.  He was seen at the Dartmouth 
Hitchcock Medical Center (DHMC) emergency room on April 5, 
1997, for back pain and rectal bleeding, and was disimpacted.  
Two days later, he returned because of further gross rectal 
bleeding and was admitted to DHMC (also known as the Mary 
Hitchcock Memorial Hospital) for what was presumed to be an 
upper gastrointestinal bleed.  However, an upper 
gastrointestinal work-up was negative, and his bleeding 
stopped when anticoagulation was stopped.  He was placed on a 
low molecular weight heparin.  He was returned to the private 
hospital where he had been admitted in late March, and a 
colonoscopy was planned after his back had improved.  He was 
continued on the calcitonin that had been started at the VA 
hospital but required that morphine sulfate (MS) be continued 
for pain control.  Although the veteran initially expressed a 
desire to continue living to complete some unfinished tasks, 
by April 25, he clearly expressed his desire for comfort 
measures only.  In light of his previous psychiatric 
problems, it was initially intended to have the veteran 
undergo a psychiatric evaluation before changing his 
resuscitation status.  However, he deteriorated very rapidly 
before the psychiatric consultation could be arranged.  After 
discussion with his spouse, who had a durable power of 
attorney for his medical affairs, the veteran's status was 
changed to do not resuscitate (DNR).  He expired peacefully 
on April [redacted], 1997.  The final diagnoses were steroid-
dependent chronic obstructive pulmonary disease; 
osteoporosis, status post compression fractures; anxiety 
disorder; personality disorder; depression; and status post 
deep vein thrombosis.  

The service medical records are negative for complaints or 
findings of chronic obstructive pulmonary disease, which was 
not shown until many years following service.  The medical 
evidence of record has clearly associated the veteran's 
chronic obstructive pulmonary disease with his lengthy 
smoking history.  The appellant does not contend otherwise.  
Rather, she maintains that his service-connected psychiatric 
disorder contributed substantially to the veteran's demise.  

The record shows that the veteran was discharged in March 
1945 by reason of psychiatric disability, which was 
classified as a psychoneurosis, mixed type, in a schizoid 
individual, manifested by, and incapacitating because of 
headaches without organic pathology, sensitivity to light, 
insomnia, lack of appetite, and fears.  It was felt that his 
condition was aggravated in the line of duty by the stress 
and strain of military service.  

In March 1945, service connection was established for 
psychoneurosis, rated as 30 percent disabling from 
separation.  In April 1945, the RO informed the veteran that 
his migraine headaches were considered a part of his general 
condition diagnosed as nervousness and was not considered a 
separate diagnosis.  In May 1947, a psychiatric consultant 
stated that the veteran's gastrointestinal upset was due in 
part to his anxiety state.  In February 1948, his private 
internist said that the veteran had true hyperirritable 
colon, the exact cause of which was hard to determine, but 
undoubtedly was aggravated by his degree of tension and 
apprehension.  

Thus, in a rating decision dated in April 1948, the service-
connected psychiatric disorder was reclassified as 
psychoneurosis, mixed type, manifested by complaints of 
headaches and gastrointestinal problems with spastic colon.  
The disability was rated 30 percent disabling, effective from 
April 1, 1946.  Service connection was also established for a 
left hydrocele, which was rated noncompensably disabling 
effective from separation.  

In July 1950, the Board denied a rating in excess of 30 
percent for the service-connected psychiatric disorder.  

The veteran was treated and examined on numerous occasions 
thereafter, but the 30 percent evaluation was continued until 
a rating decision dated in June 1970, which classified the 
service-connected psychiatric disability as anxiety reaction 
characterized by tension, headaches, fatigue, and weight 
loss, and evaluated the disorder as 50 percent disabling 
under Diagnostic Code 9400, effective from March 1970.  

A rating decision dated in January 1987 continued the 50 
percent evaluation for the veteran's service-connected 
psychiatric disorder.  The veteran initiated an appeal from 
this determination the following month.  Following a VA 
examination in March 1987, which diagnosed chronic recurrent 
major depression, the 50 percent evaluation was confirmed in 
a rating decision dated in July 1987.  

The veteran filed a claim for an increased rating in July 
1990.  This claim was initially denied, and he perfected a 
timely appeal of that denial.  Following the receipt of 
additional evidence, including a September 1990 VA 
examination and a hearing before a hearing officer at the RO 
in December 1990, a rating decision later that month 
implemented the hearing officer's decision granting a 70 
percent evaluation for the service-connected psychiatric 
disorder, effective from the date of receipt of the claim for 
increase.  The September 1990 VA examiner diagnosed 
generalized anxiety disorder with panic attacks; it was 
indicated that the veteran's recent increase in symptoms 
appeared related to his recent discovery of his daughter's 
tragic death; and history of recurrent depression - mild by 
history.  

As the veteran's psychiatric status deteriorated thereafter, 
a total schedular rating was eventually assigned, effective 
from the date of receipt in a March 1996 claim for a total 
compensation rating based on individual unemployability.  

In a report of contact in September 1997, the veteran's 
attending physician at the time of his death reportedly 
stated that the veteran's anxiety disorder was a significant 
contributor to his death, although not the direct cause of 
death.  The physician noted that the veteran also had a 
personality disorder.  Pursuant to the Board's remand, in 
February 2000 the RO requested that the attending physician 
provide further written elaboration with respect to the basis 
for his statement that the veteran's anxiety disorder 
significantly contributed to his death.  The physician did 
not respond to this request.  

Also pursuant to the remand, the RO sought a medical opinion 
regarding whether the service-connected psychiatric disorder 
played a material role in the veteran's death.  In a 
memorandum dated in May 2000, the Medical Director of the VA 
facility in White River Junction stated that there was no 
material relationship between the veteran's anxiety and his 
"very severe fixed defect COPD."  He indicated that he had 
reviewed the veteran's claims file and clinical records and 
had found no basis for the allegation that anxiety "more 
likely than not" was the basis for the veteran's demise.  
The physician indicated that the death certificate listed two 
active problems but noted that the diagnosed chronic 
obstructive pulmonary disease was far advanced and subject to 
frequent flares as steroids were tapered, which contributed 
to hypoxia and an arrhythmia death.  The physician stated 
that anxiety was incidental to the underlying mechanism that 
caused death.  He said that the veteran did not have 
documentable reversible components to his airway disease to 
suggest a primary, anxiety-induced bronchospasm.  The 
physician stated that it was "just as likely" that the 
veteran succumbed from a primary cardiac event or even from a 
pulmonary embolism.  

The VA physician's opinion seems to suggest that the service-
connected anxiety disorder was merely an incidental finding 
or, at most, casually shared in producing death and was not 
an underlying cause, or significant contributory factor to 
the veteran's death.  See 38 C.F.R. § 3.312(c)(1).  However, 
the assertion that he found no basis for the allegation that 
anxiety "more likely than not" was the basis for the 
veteran's demise is an undoubtedly unintentional but 
nevertheless very real misstatement of the burden of proof in 
cases such as this, which only requires that the positive and 
negative evidence be in approximate balance on a material 
issue in order for the claimant to prevail.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A similar problem 
arises when the physician opines that it was "just as 
likely" that the veteran succumbed from a primary cardiac 
event or even from a pulmonary embolism.  If it is "just as 
likely," the matter is in relative equipoise requiring a 
grant of the benefit sought.  

Yet the Board believes that the opinion of the VA physician 
can reasonably be rejected on other grounds; put another way, 
the Board is of the opinion that there is reasonable support 
in the evidence of record for the opinion of the attending 
physician that the service-connected psychiatric disorder 
contributed substantially to the veteran's death.  This is 
because a longitudinal review of the record shows that the 
veteran's service-connected psychiatric disability was not 
only longstanding, but pervasive in his life, manifested by 
organic complaints of a neurologic and gastrointestinal 
nature, and ultimately intertwined with his later diagnosed 
major depression.  The evidence toward the end of his life 
strongly suggests that the veteran's service-connected 
psychiatric problems were so enmeshed with his worsening and 
ultimately fatal chronic obstructive pulmonary disease as to 
be a significant factor in hastening his death.  The record 
contains evidence that the veteran's service-connected 
anxiety affected his mood, causing him to be regarded as a 
difficult and demanding patient and to complicate the 
treatment of his organic disorders, including his chronic 
obstructive pulmonary disease.  

When the veteran underwent a VA general medical examination 
in May 1996, the examiner noted that pulmonary function tests 
revealed findings consistent with severe chronic obstructive 
pulmonary disease and stated that anxiety was a contributing 
factor.  He said that when his chronic obstructive pulmonary 
disease was combined with his depression and mixed 
personality disorder, the combination made him totally 
unemployable.  (The Board observes that a personality 
disorder was not diagnosed on Axis II on a VA psychiatric 
examination conducted at that time, which was the last 
compensation examination the veteran underwent.)  

Thereafter, beginning in July 1996, the veteran was admitted 
to VA and private hospitals on a nearly continuous basis 
until his death the following April.  These admissions were 
for problems associated with his worsening chronic 
obstructive pulmonary disease.  When admitted to a VA 
facility in July 1996, it was noted that he was cachectic and 
mildly dyspneic.  Prednisone was to be tapered.  

When hospitalized in November 1996 for complaints of 
worsening shortness of breath, increased jitteriness, and 
inability to sleep, the veteran was described as a jovial 
male in mild respiratory distress.  It was reported that the 
veteran voiced interest in obtaining evaluation for pulmonary 
transplant or pulmonary reduction surgery.  A pulmonary 
consultant was of the opinion that he was not a viable 
candidate for either procedure.  The consultant agreed to 
continue the veteran on 30 milligrams a day of Prednisone, 
although the veteran attributed his worsening jitteriness to 
steroids.  He was continued on medication to counteract the 
effects of his pulmonary cachexia.  When hospitalized by VA 
from December 1996 to January 1997, it was noted that the 
veteran had a 70-pack-year smoking history but had quit in 
July 1996.  It was reported that he was a retired VA 
administrator and retired professional bowler.  He was 
described as "fairly independent," and it was reported that 
he walked with a cane.  

By the time of his admission to a VA facility in February 
1997, he had had for the first time stabbing right chest pain 
that lasted for about an hour.  Doppler evaluation of his 
lower extremities showed femoral deep venous thrombosis.  
Treatment with anticoagulants was therefore initiated.  The 
veteran was discharged from the hospital to a long-term care 
facility in March 1997 with multiple diagnoses that included 
chronic obstructive pulmonary disease, depression and 
anxiety, deep venous thrombosis, recurrent atypical chest 
pain, near syncope secondary to hyperventilation in the past, 
cervical degenerative joint disease, and history of colonic 
polyps.  A March 1997 addendum to the hospital report notes 
that during the course of his stay, the veteran became 
angered over certain aspects of his care and had even 
threatened to sign out against medical advice.  Eventually, 
with a great deal of counseling from the attending physician, 
the psychiatric consultant, and other treating personnel, the 
veteran became more reasonable, although he would become 
agitated by misperceptions of his care.  It was reported that 
after discussion of final disposition to his home versus a 
nursing home, the veteran complained to the nursing staff 
that "we were trying to push him out."  After further 
discussion and reinforcement, the veteran went on a pass and 
decided to go to the Genesis Nursing Home Facility for 
continued medical coverage while his Prednisone taper was 
underway.  In addition to his anxiety, the veteran had also 
expressed some suicidal ideation to members of the medical 
staff.  On further investigation, the veteran denied having 
any intent to kill himself but indicated that he might 
consider doing so if his future course worsened, although he 
had religious objections to suicide.  

There is thus evidence in the last year of his life, indeed 
during his last hospital admission, that the veteran had not 
given up on life and that he desired to go on, even 
contemplating a lung transplant.  Yet this mood alternated 
with some suicidal ideation, and jitteriness, anxiety and 
difficulty of patient management were prominent features of 
his hospital course during the last year of his life.  The 
very fact that a psychiatric consultation was planned after 
he indicated during his final hospitalization that he desired 
only comfort measures indicates that his treating personnel 
were concerned that his psychiatric status was adversely 
affecting his desire to live.  The Board observes that in a 
statement of the case issued to the veteran in July 1987, the 
RO resolved reasonable doubt in his favor and found that his 
diagnosed depressive disorder was a manifestation of his 
service-connected anxiety reaction.  The veteran's depression 
cannot be disassociated from his service-connected 
psychiatric disorder and appears to have been part and parcel 
thereof.  

Although it was noted by the VA psychiatric examiner in May 
1996 that many of the medications that the veteran took for 
his organic disorders could cause changes in mental status, 
including anxiety and depression, the veteran's psychiatric 
problems long predated the development of his chronic 
obstructive pulmonary disease.  The veteran told the examiner 
that he had been progressively unable to feel comfortable 
leaving his home and was unable to determine whether it was 
due more to his chronic obstructive pulmonary disease or to 
his anxiety because, he said, they were so connected.  He 
stated that he had noticed that he sometimes became short of 
breath without notice or a specific trigger such as physical 
exertion and that when he became short of breath, he also 
became quite anxious about whether he was going to catch his 
breath.  He said that he had cut down his smoking to about 
five cigarettes a day.  The examiner's impression was that 
the veteran continued to meet the criteria for generalized 
anxiety disorder and that, in addition, he appeared to have 
recently developed a major depressive episode, for which he 
had begun treatment with a psychiatrist.  The examiner stated 
that the veteran clearly seemed to be quite disabled by his 
combination of anxiety, depression, and chronic obstructive 
pulmonary disease and certainly did not appear to be 
employable at that point.  

This is not to say that the evidence overwhelming favors the 
result reached herein.  On the contrary, the interpretation 
rendered by the VA physician in May 2000 may well be true.  
However, the Board is confronted by conflicting opinions by 
two physicians, each of whom has a reasonable basis for the 
opinion rendered.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  In these circumstances, the Board will 
accord the appellant the benefit of the doubt and find that 
the service-connected psychiatric disorder contributed 
substantially to hasten the veteran's death.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.102.  It follows that service connection 
for the cause of the veteran's death must be granted.  

The Board notes that the claim for service connection for 
cause of death and the claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 were 
included in the same form (VA Form 21-534) that was received 
in May 1997.  Thus, an issue involving the effective date of 
the grant of benefits is not presented.  The issue of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is therefore rendered moot by the 
favorable disposition herein of the claim for service 
connection for the cause of the veteran's death, and must be 
dismissed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

